NO. 07-06-0187-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                   MAY 16, 2006
                          ______________________________

                             LASARO JUNIOR SANDOVAL,
                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,
                                                               Appellee

                        ________________________________

             FROM THE 181st DISTRICT COURT OF POTTER COUNTY;

                  NO. 49,915-B; HON. JOHN B. BOARD, PRESIDING
                        _______________________________

                                Order of Dismissal
                        ________________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Pending before the court is the appeal of Lasaro Junior Sandoval.           He was

convicted of aggravated assault on a public servant. We received the reporter’s record on

May 5, 2006. So too did we receive a letter from Sandoval on May 5, 2006, inquiring about

the appeal. However, we have no notice of appeal, and the district clerk certified that none

was ever filed after Sandoval was convicted and sentenced on December 19, 2005.
Finally, the time to file one under the Texas Rules of Appellate Procedure has long since

lapsed.1

        Without a timely filed notice of appeal, we have no jurisdiction over the cause.

Consequently, we dismiss the matter for want of jurisdiction.



                                                         Brian Quinn
                                                         Chief Justice

Do not publish.




        1
          W e note that ap pellant m ay petition the Court of Criminal Appeals via art. 11.07 of the Code of
Crim inal Procedure fo r lea ve to file a belate d appeal.

                                                     2